 
Exhibit 10.1
 
[logo.jpg]
 
November 22, 2009


CONFIDENTIAL


Mr. Tao Li, Chairman, President and Chief Executive Officer
China Green Agriculture, Inc. 
3/F, Borough A, Block A, No.181, South Taibai Road
Xi'an, 710065, PRC 



Dear Mr. Li:


This letter (the “Agreement”) constitutes the agreement between Rodman &
Renshaw, LLC (“Rodman” or the “Placement Agent”) and China Green Agriculture,
Inc. (the “Company”), that Rodman shall serve as the exclusive placement agent
for the Company, on a reasonable best efforts basis, in connection with the
proposed placement (the “Placement”) of  registered securities (the
“Securities”) of the Company, including shares (the “Shares”) of the Company’s
common stock, par value $0.001 per share (the “Common Stock”) for aggregate
gross proceeds to the Company of approximately $25 million. The terms of such
Placement and the Securities shall be mutually agreed upon by the Company and
the purchasers (each, a “Purchaser” and collectively, the “Purchasers”) and
nothing herein constitutes that Rodman would have the power or authority to bind
the Company or any Purchaser or an obligation for the Company to issue any
Securities or complete the Placement. Provided that the Placement Agent shall
place at least $20,000,000 of Shares on the initial Closing Date, the Company
shall permit the Placement Agent the exclusive right to place in up to two
closings of up to, in the aggregate, a further $5,000,000 of Shares
(“Over-Allotment Placements”) on the same terms and conditions as the Placement
on the initial Closing Date, for a period of thirty (30) calendar days from the
date of the Prospectus Supplement filed in connection with the Placement, and
the Company agrees to sell such additional Shares pursuant to the terms and
conditions of the Transaction Documents; provided, however, the Over-Allotment
Placements shall  be exercised prior to the expiration of such 30 day period and
closed within 3 Trading Days of exercise.  This Agreement and the documents
executed and delivered by the Company and the Purchasers in connection with the
Placement shall be collectively referred to herein as the “Transaction
Documents.”  The date of the closing of the Placement shall be referred to
herein as the “Closing Date.”  The Company expressly acknowledges and agrees
that the execution of this Agreement does not constitute a commitment by Rodman
to purchase the Securities and does not ensure the successful placement of the
Securities or any portion thereof or the success of Rodman with respect to
securing any other financing on behalf of the Company.


SECTION 1.           COMPENSATION AND OTHER FEES.


As compensation for the services provided by Rodman hereunder, the Company
agrees to pay to Rodman:


A cash fee payable immediately upon the closing of the Placement and equal to 2%
of the aggregate gross proceeds raised in the Placement.
 
Rodman & Renshaw, LLC  1251 Avenue of the Americas, 20th Floor, New York, NY
10020
Tel: 212 356 0500  Fax: 212 581 5690  www.rodm.com  Member: FINRA, SIPC
 

--------------------------------------------------------------------------------


 
SECTION 2.           REGISTRATION STATEMENT.


The Company represents and warrants to, and agrees with, the Placement Agent
that:
 
(A)          The Company has filed with the Securities and Exchange Commission
(the “Commission”) a registration statement on Form S-3 (Registration File No.
333-159842) under the Securities Act of 1933, as amended (the “Securities Act”),
which became effective on June 12, 2009, for the registration under the
Securities Act of the Shares. At the time of such filing, the Company met the
requirements of Form S-3 under the Securities Act.  Such registration statement
meets the requirements set forth in Rule 415(a)(1)(x) under the Securities Act
and complies with said Rule. The Company will file with the Commission pursuant
to Rule 424(b) under the Securities Act, and the rules and regulations (the
“Rules and Regulations”) of the Commission promulgated thereunder, a supplement
to the form of prospectus included in such registration statement relating to
the placement of the Shares and the plan of distribution thereof and has advised
the Placement Agent of all further information (financial and other) with
respect to the Company required to be set forth therein. The Company will file
with the Commission a registration statement on Form S-3MEF under Rule 462(b)
under the Securities Act. Such registration statements, including the exhibits
thereto, as amended at the date of this Agreement, is hereinafter called the
“Registration Statement”; such prospectus in the form in which it appears in the
Registration Statement is hereinafter called the “Base Prospectus”; and the
supplemented form of prospectus, in the form in which it will be filed with the
Commission pursuant to Rule 424(b) (including the Base Prospectus as so
supplemented) is hereinafter called the “Prospectus Supplement.” Any reference
in this Agreement to the Registration Statement, the Base Prospectus or the
Prospectus Supplement shall be deemed to refer to and include the documents
incorporated by reference therein (the “Incorporated Documents”) pursuant to
Item 12 of Form S-3 which were filed under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), on or before the date of this Agreement, or the
issue date of the Base Prospectus or the Prospectus Supplement, as the case may
be; and any reference in this Agreement to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, the Base Prospectus or
the Prospectus Supplement shall be deemed to refer to and include the filing of
any document under the Exchange Act after the date of this Agreement, or the
issue date of the Base Prospectus or the Prospectus Supplement, as the case may
be, deemed to be incorporated therein by reference. All references in this
Agreement to financial statements and schedules and other information that is
“contained,” “included,” “described,” “referenced,” “set forth” or “stated” in
the Registration Statement, the Base Prospectus or the Prospectus Supplement
(and all other references of like import) shall be deemed to mean and include
all such financial statements and schedules and other information that is or is
deemed to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be.  No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company's
knowledge, is threatened by the Commission. For purposes of this Agreement,
“Time of Sale Prospectus” means the preliminary prospectus, if any, together
with the free writing prospectuses, if any, used in connection with the
Placement, including any documents incorporated by reference therein.
 

--------------------------------------------------------------------------------


 
(B)          The Registration Statement (and any further documents to be filed
with the Commission) contains all exhibits and schedules as required by the
Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations and did not and, as amended or supplemented, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading. The Base Prospectus, the Time of Sale Prospectus, if any, and
the Prospectus Supplement, each as of its respective date, comply in all
material respects with the Securities Act and the Exchange Act and the
applicable Rules and Regulations. Each of the Base Prospectus, the Time of Sale
Prospectus, if any, and the Prospectus Supplement, as amended or supplemented,
did not and will not contain as of the date thereof any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Incorporated Documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations, and none of such
documents, when they were filed with the Commission, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements therein (with respect to Incorporated Documents incorporated
by reference in the Base Prospectus or Prospectus Supplement), in light of the
circumstances under which they were made not misleading; and any further
documents so filed and incorporated by reference in the Base Prospectus, the
Time of Sale Prospectus, if any, or Prospectus Supplement, when such documents
are filed with the Commission, will conform in all material respects to the
requirements of the Exchange Act and the applicable Rules and Regulations, as
applicable, and will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission.  There are no documents required to be filed with the
Commission in connection with the transaction contemplated hereby that (x) have
not been filed as required pursuant to the Securities Act or (y) will not be
filed within the requisite time period. There are no contracts or other
documents required to be described in the Base Prospectus, the Time of Sale
Prospectus, if any, or Prospectus Supplement, or to be filed as exhibits or
schedules to the Registration Statement, that have not been described or filed
as required.
 
(C)          [Intentionally Omitted.]
 
(D)          The Company has delivered, or will as promptly as practicable
deliver, to the Placement Agent complete conformed copies of the Registration
Statement and of each consent and certificate of experts, as applicable, filed
as a part thereof, and conformed copies of the Registration Statement (without
exhibits), the Base Prospectus, the Time of Sale Prospectus, if any, and the
Prospectus Supplement, as amended or supplemented, in such quantities and at
such places as the Placement Agent reasonably requests.  Neither the Company nor
any of its directors and officers has distributed and none of them will
distribute, prior to the Closing Date, any offering material in connection with
the offering and sale of the Shares other than the Base Prospectus, the Time of
Sale Prospectus, if any, the Prospectus Supplement, the Registration Statement,
copies of the documents incorporated by reference therein and any other
materials permitted by the Securities Act.
 

--------------------------------------------------------------------------------


 
SECTION 3.           REPRESENTATIONS AND WARRANTIES.
 
(A)          There are no affiliations with any FINRA member firm among the
Company’s officers, directors or, to the knowledge of the Company, any five
percent (5%) or greater stockholder of the Company, except as set forth in the
Base Prospectus.
 
(B)          Rodman shall be entitled to rely upon any and all representations
and warranties of the Company included in the purchase agreements entered into
by the Company and the Purchasers in connection with the Placement, subject to
the qualifications and limitations therein.
 
SECTION 4.          ENGAGEMENT TERM.  Rodman's engagement hereunder will be for
the period of 5 days. The engagement may be terminated by either the Company or
Rodman at any time upon 2 days' written notice. Notwithstanding anything to the
contrary contained herein, the provisions in this Agreement concerning
confidentiality, indemnification and contribution will survive any expiration or
termination of this Agreement.  Upon any termination of this Agreement, the
Company's obligation to pay Rodman any fees actually earned on closing of the
Offering and otherwise payable under Section 1, shall survive any expiration or
termination of this Agreement, as permitted by FINRA Rule 5110(f)(2)(d).


SECTION 5.           RODMAN INFORMATION.  The Company agrees that any
information or advice rendered by Rodman in connection with this engagement is
for the confidential use of the Company only in their evaluation of the
Placement and, except as otherwise required by law, the Company will not
disclose or otherwise refer to the advice or information in any manner without
Rodman’s prior written consent.


SECTION 6.           NO FIDUCIARY RELATIONSHIP.  This Agreement does not create,
and shall not be construed as creating rights enforceable by any person or
entity not a party hereto, except those entitled hereto by virtue of the
indemnification provisions hereof.  The Company acknowledges and agrees that
Rodman is not and shall not be construed as a fiduciary of the Company and shall
have no duties or liabilities to the equity holders or the creditors of the
Company or any other person by virtue of this Agreement or the retention of
Rodman hereunder, all of which are hereby expressly waived.
 
SECTION 7.           CLOSING.   The obligations of the Placement Agent and the
Purchasers, and the closing of the sale of the Securities hereunder are subject
to the accuracy, when made and on the applicable Closing Date, of the
representations and warranties on the part of the Company and its Subsidiaries
contained herein, to the accuracy of the statements of the Company and its
Subsidiaries made in any certificates pursuant to the provisions hereof, to the
performance by the Company and its Subsidiaries of their obligations hereunder,
and to each of the following additional terms and conditions:
 
(A)          No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus or the Prospectus Supplement or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agent.
 

--------------------------------------------------------------------------------


 
(B)          The Placement Agent shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Registration Statement, the
Base Prospectus or the Prospectus Supplement or any amendment or supplement
thereto contains an untrue statement of a fact which, in the opinion of counsel
for the Placement Agent, is material or omits to state any fact which, in the
opinion of such counsel, is material and is required to be stated therein or is
necessary to make the statements therein not misleading.
 
(C)          All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the Registration Statement, the Base Prospectus and the
Prospectus Supplement and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.
 
(D)          The Placement Agent shall have received from outside counsel to the
Company such counsel’s written opinion, addressed to the Placement Agent and the
Purchasers dated as of the applicable Closing Date, in form and substance
reasonably satisfactory to the Placement Agent.
 
(E)          Neither the Company nor any of its Subsidiaries shall have
sustained since the date of the latest audited financial statements included or
incorporated by reference in the Base Prospectus, any loss or interference with
its business from fire, explosion, flood, terrorist act or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth in or
contemplated by the Base Prospectus and (ii) since such date there shall not
have been any change in the capital stock or long-term debt of the Company or
any of its Subsidiaries or any change, or any development involving a
prospective change, in or affecting the business, general affairs, management,
financial position, stockholders’ equity, results of operations or prospects of
the Company and its Subsidiaries, otherwise than as set forth in or contemplated
by the Base Prospectus, the effect of which, in any such case described in
clause (i) or (ii), is, in the judgment of the Placement Agent, so material and
adverse as to make it impracticable or inadvisable to proceed with the sale or
delivery of the Securities on the terms and in the manner contemplated by the
Base Prospectus, the Time of Sale Prospectus, if any, and the Prospectus
Supplement.
 
(F)          The Common Stock is registered under the Exchange Act and, as of
the Closing Date, the Shares shall be listed and admitted and authorized for
trading on the Trading Market, and satisfactory evidence of such actions shall
have been provided to the Placement Agent.  The Company shall have taken no
action designed to, or likely to have the effect of terminating the registration
of the Common Stock under the Exchange Act or delisting or suspending from
trading the Common Stock from the Trading Market, nor has the Company received
any information suggesting that the Commission or the Trading Market is
contemplating terminating such registration or listing.
 

--------------------------------------------------------------------------------


 
(G)          Subsequent to the execution and delivery of this Agreement, there
shall not have occurred any of the following: (i) trading in securities
generally on the New York Stock Exchange, the Nasdaq National Market or the NYSE
Alternext US or in the over-the-counter market, or trading in any securities of
the Company on any exchange or in the over-the-counter market, shall have been
suspended or minimum or maximum prices or maximum ranges for prices shall have
been established on any such exchange or such market by the Commission, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a banking moratorium shall have been declared by federal or
state authorities or a material disruption has occurred in commercial banking or
securities settlement or clearance services in the United States, (iii) the
United States shall have become engaged in hostilities in which it is not
currently engaged, the subject of an act of terrorism, there shall have been an
escalation in hostilities involving the United States, or there shall have been
a declaration of a national emergency or war by the United States, or (iv) there
shall have occurred any other calamity or crisis or any change in general
economic, political or financial conditions in the United States or elsewhere,
if the effect of any such event in clause (iii) or (iv) makes it, in the
reasonable judgment of the Placement Agent, impracticable or inadvisable to
proceed with the sale or delivery of the Securities on the terms and in the
manner contemplated by the Base Prospectus and the Prospectus Supplement.
 
(H)          No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would, as of the Closing Date, prevent the issuance or sale of the
Securities or materially and adversely affect or potentially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company.
 
(I)            The Company shall have prepared and filed with the Commission a
Current Report on Form 8-K with respect to the Placement, including as an
exhibit thereto this Agreement.
 
(J)           The Company shall have entered into subscription agreements with
each of the Purchasers and such agreements shall be in full force and effect and
shall contain representations and warranties of the Company as agreed between
the Company and the Purchasers.
 
(K)          FINRA shall have raised no objection to the fairness and
reasonableness of the terms and arrangements of this Agreement.  In addition,
the Company shall, if requested by the Placement Agent, make or authorize
Placement Agent’s counsel to make on the Company’s behalf, an Issuer Filing with
FINRA pursuant to FINRA Rule 5110 with respect to the Registration Statement and
pay all filing fees required in connection therewith.


(L)          Prior to the applicable Closing Date, the Company shall have
furnished to the Placement Agent such further information, certificates and
documents as the Placement Agent may reasonably request, it being expressly
agreed that the Placement Agent shall not require the delivery of a “comfort
letter” from the Company’s accountants as a condition to Closing.
 

--------------------------------------------------------------------------------


 
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.
 
SECTION 8.           INDEMNIFICATION.  (A)  To the extent permitted by law, the
Company will indemnify Rodman and its affiliates, stockholders, directors,
officers, employees and controlling persons (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) against all losses,
claims, damages, expenses and liabilities, as the same are incurred (including
the reasonable fees and expenses of counsel), relating to or arising out of its
activities hereunder or pursuant to this engagement letter, except to the extent
that any losses, claims, damages, expenses or liabilities (or actions in respect
thereof) are found in a final judgment (not subject to appeal) by a court of law
to have resulted primarily and directly from Rodman’s willful misconduct or
gross negligence in performing the services described herein.


(B)          Promptly after receipt by Rodman of notice of any claim or the
commencement of any action or proceeding with respect to which Rodman is
entitled to indemnity hereunder, Rodman will notify the Company in writing of
such claim or of the commencement of such action or proceeding, and the Company
will assume the defense of such action or proceeding and will employ counsel
reasonably satisfactory to Rodman and will pay the fees and expenses of such
counsel.  Notwithstanding the preceding sentence, Rodman will be entitled to
employ counsel separate from counsel for the Company and from any other party in
such action if counsel for Rodman reasonably determines that it would be
inappropriate under the applicable rules of professional responsibility for the
same counsel to represent both the Company and Rodman.  In such event, the
reasonable fees and disbursements of no more than one such separate counsel will
be paid by the Company.  The Company will have the exclusive right to settle the
claim or proceeding provided that the Company will not settle any such claim,
action or proceeding without the prior written consent of Rodman, which will not
be unreasonably withheld.


(C)          The Company agrees to notify Rodman promptly of the assertion
against it or any other person of any claim or the commencement of any action or
proceeding relating to a transaction contemplated by this engagement letter.


(D)          If for any reason the foregoing indemnity is unavailable to Rodman
or insufficient to hold Rodman harmless, then the Company shall contribute to
the amount paid or payable by Rodman as a result of such losses, claims, damages
or liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by the Company on the one hand and Rodman on the
other, but also the relative fault of the Company on the one hand and Rodman on
the other that resulted in such losses, claims, damages or liabilities, as well
as any relevant equitable considerations.  The amounts paid or payable by a
party in respect of losses, claims, damages and liabilities referred to above
shall be deemed to include any legal or other fees and expenses incurred in
defending any litigation, proceeding or other action or claim.  Notwithstanding
the provisions hereof, Rodman’s share of the liability hereunder shall not be in
excess of the amount of fees actually received, or to be received, by Rodman
under this engagement letter (excluding any amounts received as reimbursement of
expenses incurred by Rodman).
 

--------------------------------------------------------------------------------


 
(E)          These indemnification provisions shall remain in full force and
effect whether or not the transaction contemplated by this engagement letter is
completed and shall survive the termination of this engagement letter, and shall
be in addition to any liability that the Company might otherwise have to any
indemnified party under this engagement letter or otherwise.


SECTION 9.          GOVERNING LAW.  This Agreement will be governed by, and
construed in accordance with, the laws of the State of New York applicable to
agreements made and to be performed entirely in such State.  This Agreement may
not be assigned by either party without the prior written consent of the other
party.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns. Any right
to trial by jury with respect to any dispute arising under this Agreement or any
transaction or conduct in connection herewith is waived.  Any dispute arising
under this Agreement may be brought into the courts of the State of New York or
into the Federal Court located in New York, New York and, by execution and
delivery of this Agreement, the Company hereby accepts for itself and in respect
of its property, generally and unconditionally, the jurisdiction of aforesaid
courts.  Each party hereto hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
delivering a copy thereof via overnight delivery (with evidence of delivery) to
such party at the address in effect for notices to it under this Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof.  Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law. If either party
shall commence an action or proceeding to enforce any provisions of a
Transaction Document, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.


SECTION 10.         ENTIRE AGREEMENT/MISC.  This Agreement embodies the entire
agreement and understanding between the parties hereto, and supersedes all prior
agreements and understandings, relating to the subject matter hereof.  If any
provision of this Agreement is determined to be invalid or unenforceable in any
respect, such determination will not affect such provision in any other respect
or any other provision of this Agreement, which will remain in full force and
effect.  This Agreement may not be amended or otherwise modified or waived
except by an instrument in writing signed by both Rodman and the Company.  The
representations, warranties, agreements and covenants contained herein shall
survive the closing of the Placement and delivery and/or exercise of the
Securities, as applicable.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or a .pdf format file, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or .pdf signature page were an original thereof.
 

--------------------------------------------------------------------------------


 
SECTION 11.        NOTICES.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified on the signature pages attached hereto prior to 6:30
p.m. (New York City time) on a business day, (b) the next business day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number on the signature pages attached hereto on a day that is
not a business day or later than 6:30 p.m. (New York City time) on any business
day, (c) the business day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages hereto.


Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Rodman a copy of this Agreement.



 
Very truly yours,
       
RODMAN & RENSHAW, LLC
       
By:
/s/ David Horin
 
Name: David Horin
 
Title: Chief Financial Officer
     
Address for notice:
 
1251 Avenue of the Americas, 20th Floor
 
New York, NY, 10020
 
Fax (646) 841-1640
 
Attention:  General Counsel



[Company Signature Page is to Follow]
 
 
 

--------------------------------------------------------------------------------

 


Accepted and Agreed to as of
the date first written above:


CHINA GREEN AGRICULTURE, INC.



By:
/s/ Tao Li
 
Name: Tao Li
 
Title: Chairman, President and Chief Executive Officer



Address for notice:


3rd Floor, Borough A, Block A. No.181
South Taibai Road
Xi’an, Shaanxi Province
People’s Republic of China  710065
Fax:  01186-29-88231590
Attention:  Tao Li, Chairman, President and Chief Executive Officer


,
 
 
 

--------------------------------------------------------------------------------

 